Citation Nr: 0527070	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  03-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
somnambulism.  

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
hypertension.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

4.  Entitlement to service connection for an unspecified 
psychiatric disorder other than PTSD.  

5.  Entitlement to service connection for coronary artery 
disease (CAD).  

6.  Entitlement to an increased rating for nephrolithiasis 
(kidney stones), currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty for February 1971 to 
February 1978.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
aforementioned claims.  The Cleveland, Ohio, RO, is the 
certifying RO in this matter.  

The veteran testified at a videoconference hearing before the 
undersigned in July 2005.  The transcript of this hearing is 
of record in the claims folder.  

The issues of entitlement to an increased rating for 
nephrolithiasis (kidney stones) and entitlement to service 
connection for PTSD are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran has been advised of what evidence would 
substantiate his claims, and all evidence requisite for an 
equitable disposition of the veteran's claims has been 
developed and obtained.  

2.  By unappealed rating decision of May 1978, service 
connection for somnambulism and hypertension was denied.  The 
veteran was notified of the denials by letter dated 
June 1978.  

3.  Evidence received since the May 1978 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for somnambulism.  

4.  Evidence received since the May 1978 rating decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for hypertension.  

5.  The veteran does not have CAD caused by service or within 
one year of service discharge.  

6.  The veteran does not have an unspecified psychiatric 
disorder other than PTSD caused by an incident of service.  


CONCLUSIONS OF LAW

1.  The RO's May 1978 rating decision denying service 
connection for somnambulism and hypertension is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

2.  Evidence submitted subsequent to the May 1978 denial of 
service connection for somnambulism is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2000).

3.  Evidence submitted subsequent to the May 1978 denial of 
service connection for hypertension is not new and material, 
and the claim is not reopened.  38 U.S.C.A. §§ 5107, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2004).

4.  Service connection for CAD was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303 3.307, 3.309 
(2004).  

5.  An unspecified psychiatric disorder other than PTSD was 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the veteran was advised 
by letters dated in April 2001 and August 2002 to submit 
substantiating information, and informing  him of the 
responsibilities of the claimant and VA concerning obtaining 
evidence to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining, and 
essentially asked the veteran to send to VA any information 
he had to process the claims.  The letters also explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.

VA informed the veteran what he needed to show for increased 
rating, service connection and new and material claims.  
Apart from these letters, the rating decision on appeal, 
together with the statement of the case and supplemental 
statements of the case, adequately informed the veteran of 
the types of evidence needed to substantiate his claims, as 
well as provided him with additional opportunities to submit 
further evidence.  

In view of this, the Board finds that the Department's duty 
to notify has been fully satisfied with respect to the 
claims.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court of Appeals for Veterans Claims (Court) noted the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim - such was accomplished in this case, although 
the April 2001 letter was later augmented by other letters 
and documents.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided  must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran was offered the opportunity to 
testify at videoconference hearing, and he did so before the 
undersigned, in July 2005.  The veteran has not identified 
any additional evidence pertinent to his claims not already 
of record, or attempted to be located, or requested by VA.  
There are no known additional records to obtain.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  New and Material-Somnambulism and Hypertension

Prior unappealed decisions of the RO are final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) (2004).  
However, if new and material evidence is presented or secured 
with respect to a claim, which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as related 
to an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a).  These regulations are effective 
prospectively for claims filed on or after August 29, 2001, 
and are applicable only to the claim to reopen for 
hypertension as it was filed after that date.  The 
regulations in effect prior to August 29, 2001, apply to the 
claim to reopen for somnambulism, as that claim was filed in 
November 2000.  Under 38 C.F.R. § 3.156(a), for claims filed 
on or after August 29, 2001, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The question of whether a claimant has submitted new and 
material evidence to reopen a claim and the question of 
whether upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single 'matter' for 
purposes of the Board's jurisdiction under 38 U.S.C.A. 
§ 7104(a).   Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  In addition to the Board's jurisdictional 
responsibility to consider whether a claim should be 
reopened, the Board must inform the veteran that it had 
independently determined that his claim is reopened, 
irrespective of the RO's determination.  Wakeford v. Brown, 8 
Vet. App. 237 (1995).  

The RO denied service connection for somnambulism in 
May 1978, because although there was a history of the 
veteran's sleepwalking noted, no diagnosis of an acquired 
psychiatric condition was made.  As for the veteran's claim 
for service connection for hypertension, although there was 
evidence of elevated blood reading during service, there were 
no clinical findings consistent with hypertension as a 
chronic-organic disease in service.  The RO determined that 
there was no current diagnosis or findings of hypertension or 
an acquired psychiatric disease.  The veteran was notified of 
the denials in a letter in June 1978.  The letter provided 
the veteran with his procedural and appellate rights.  He did 
not appeal either decision within one year of notice of the 
denial.  

The Board has reviewed the evidence of record since the 
May 1978 denials.  That evidence, consisting mostly of VA 
medical reports, and testimony at a Travel Board hearing in 
July 2005, shows that the veteran has been treated for both 
disorders.  Such evidence is not material.  See generally  
Morton v. Principi, 3 Vet. App. 508, 509 (1992); Mingo v. 
Derwinski, 2 Vet. App. 51, 53 (1992).  (Observing that 
evidence of the veteran's current condition is not generally 
relevant to the issue of service connection, absent some 
competent linkage to military service).  

As to the critical issue of linkage to military service, the 
record remains as it was previously:  there is no medical 
evidence showing an etiology of somnambulism or hypertension 
and none of this evidence shows any link between the claimed 
disabilities and service.  The only evidence linking either 
disability to service is the veteran's statement of such.  
The veteran's contention regarding the cause of his 
disabilities is not probative, since as a layperson he is not 
competent to provide medical opinions that otherwise require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The newly proffered evidence, by itself or in connection with 
all the evidence previously assembled is not so significant 
that it must be considered in order to fairly decide the 
merits of the somnambulism claim.  That evidence also does 
not raise a reasonable possibility of substantiating the 
hypertension claim.  Therefore, the petitions to reopen the 
claims for service connection for somnambulism and 
hypertension are denied.  


III.  Service Connection-CAD and unspecified psychiatric 
disorder other than PTSD

The veteran claims that service connection is warranted for 
CAD and unspecified psychiatric disorder other than PTSD 
based upon service incurrence.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In addition, service connection for CAD may be presumed if it 
is manifested to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A review of the entire evidence of record reveals that the 
veteran does not warrant entitlement to service connection 
for CAD or unspecified nervous disorder.   

As for the veteran's claim for CAD, a grant of service 
connection for this disorder is not warranted, as there is no 
competent medical evidence that he had this disorder in 
service or within one year of service discharge.  The 
evidence of record now is replete with treatment for CAD, 
many years after service.  Although he attempts to associate 
CAD with his diagnosed hypertension, the veteran is not 
service-connected for hypertension.  Moreover, the only 
evidence linking the veteran's CAD with service is the 
veteran's statement.  As previously stated, the veteran's 
statements alone are insufficient to establish an etiology 
for CAD, specifically if the veteran's statement are those of 
a layperson as his statements are not competent to establish 
an etiology.  See Espiritu .  

As for the veteran's claim for service connection for an 
unspecified psychiatric disorder other than PTSD, a review of 
the veteran's service medical records make no findings, 
treatment, or diagnoses, for a psychiatric disorder in 
service.  The veteran was seen in service by a psychiatrist 
on one occasion in April 1977, for reported sexual behavior 
prohibited by service department regulations.  The examiner 
indicated at that time that the veteran's affect was one of 
mild anxiety.  The diagnosis was no psychiatric diagnosis at 
this time.  

In April 1978, two months after service discharge, the 
veteran underwent a VA psychiatric examination.  
Historically, the examiner discussed the veteran's 
psychiatric evaluation during service because it was 
suspected that the veteran was a homosexual.  That 
psychiatrist found no sexual deviations or preoccupations.  
It was also noted that the veteran had episodes of 
somnambulism, which had not occurred since service discharge.  
The examiner stated that except for history of some mannerism 
in the form of dissociative behavior possibly precipitated by 
anxiety, the examiner failed to find symptoms supportive of a 
mental disorder.  It was noted that he was accused of 
homosexual tendencies which he denied.  Since 2000, the 
veteran has been variously diagnosed with depression, 
anxiety, and personality disorder.  However, none of these 
diagnoses have been linked to the veteran's active duty 
service.  

The record does not demonstrate or suggest any competent 
connection of his CAD and unspecified psychiatric disorder 
other than PTSD to service, or any medical opinion linking 
either of these disorders to service.  There is no basis upon 
which to base service connection.  For the Board to conclude 
that the disorders had their  origin during military service 
in these circumstances would be speculation, and the law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  It has been observed that  
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  
 
Accordingly, service connection for CAD and unspecified 
psychiatric disorder other than PTSD must be denied.  


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claims for service connection for 
somnambulism and hypertension are denied.  

Service connection for CAD and an unspecified psychiatric 
disorder other than PTSD is denied.  


REMAND

The veteran asserts, in essence, that service connection is 
warranted for PTSD based upon service incurrence.  The 
veteran maintains that he was sexually assaulted on two 
occasions in service while serving on Naval vessels.  

The law provides that in those cases of service connection 
for PTSD based upon personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Under 38 C.F.R. 
§ 3.304(f)(3), regarding claims based on personal assault, in 
addition to service records, alternative evidence must be 
sought.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

The law also provides that VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the veteran that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  Id.

The claim of service connection for PTSD will be remanded 
because it does not appear that the RO has thoroughly 
informed the veteran of potential sources of verification of 
the claimed in-service stressor, and this must be 
accomplished on remand.   



On the issue of an increased rating for nephrolithiasis 
(kidney stones), the veteran has asserted that his condition 
is more severe than the rating currently reflects.  A review 
of the record reveals that the veteran testified at a 
videoconference hearing before the undersigned in July 2003.  
At this hearing, the veteran testified that he has periodic 
passing of kidney stones, suffers severe pain from this 
condition which is "colicky" in nature, has passed three 
stones within the past year, and has been hospitalized and 
necessitated a catheter for this condition at least five 
times in the past two years.  He indicates that his condition 
has worsened in the past year.  He states that he has been 
medicated for this condition and that he is treated at 
Brecksville and Wade Park VA facilities and was hospitalized 
at Bedford Hospital in November 2004.  

The veteran has not undergone a VA examination for 
compensation purposes for his service-connected 
nephrolithiasis since November 2002, and he has testified to 
the occurrence of symptoms that warrant further medical 
inquiry, in order to ensure that the evaluation of the 
disability is fully informed.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should advise the veteran of 
alternative sources of competent evidence 
that would substantiate the claim of 
service connection for PTSD based upon 
sexual assault, with specific reference 
to 38 C.F.R. 
§ 3.304(f)(3).   The RO should 
specifically advise the veteran of what 
sort of evidence is needed to support his 
assertion of a claimed sexual assault 
resulting in PTSD under the provisions of 
38 C.F.R. § 3.304(f)(3).



2.  The RO should also specifically 
inform the veteran of his need to 
identify the approximate date and place 
of the two alleged sexual assaults, 
including those whom the veteran might 
have talked to regarding the incident, or 
other similar victims.  The RO should 
inform the veteran, what evidence, if 
any, VA will request on his behalf, and 
what evidence he is expected to provide.  
The RO should invite him to submit any 
and all evidence in his possession which 
is potentially probative of his claim on 
appeal and to identify any and all 
treatment providers not already of 
record, with authorizations, so that the 
VA may request copies of all such 
records.

3.  If any evidence is obtained which 
tends to verify the veteran's 
stressor(s), the veteran should be 
afforded a VA psychiatric examination.  
The claims folder should be reviewed by 
the examiner prior to the examination of 
the veteran.  Any stressors that have 
been verified should be made known to the 
examiner.  The psychiatrist should then 
render an opinion as to whether the 
veteran has PTSD resulting from a 
verified experience occurring during 
active service.  It should be stated 
whether a current diagnosis of PTSD is 
linked to personal assault that occurred, 
pursuant to the diagnostic criteria set 
forth in the DSM-IV.  If a diagnosis of 
PTSD is rendered, the examiner should 
specify the stressor(s) upon which the 
diagnosis is based.  

4.  All VA medical records from the 
Brecksville and Wade Park VA Medical 
Centers related to treatment of the 
veteran's kidney disability since 2002 
should be obtained and associated with 
the claims folder.  

5.  After obtaining an appropriate 
release of information from the veteran, 
the RO should obtain the veteran's 
private hospitalization records dated in 
November 2004 from Bedford Hospital.  
Those records should be reviewed and 
associated with the claims folder.  

6.  The AMC should schedule the veteran 
for appropriate VA genitourinary 
examination to assess the severity of his 
service-connected kidney disability.  The 
claims folder and a copy of this remand 
are to be made available to the examiner, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary testing should be 
done and the examiner should review the 
results of any testing prior to 
completion of the examination report.  
The examiner should ascertain the 
frequency of attacks of colic, requiring 
catheter drainage, if any, if the veteran 
has any kidney impairment due to his 
nephrolithiasis, and whether or not the 
veteran receives diet therapy, drug 
therapy, and/or invasive or noninvasive 
procedures more than two times per year.  

7.  The aforementioned claims should 
then be re-adjudicated.  If any 
decision remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


